Citation Nr: 1021675	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service in the Naval Reserves July 
1973 to June 1975.  He also had unspecified service in the 
Air Force Reserves between October 1989 to October 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled for May 
2007, but a VA report of contact dated that same month 
indicated that the Veteran cancelled his request for a 
hearing.  To date, the Veteran has not attempted to 
reschedule this hearing.  Thus, the Veteran's request for a 
Travel Board hearing in this case is withdrawn.  38 C.F.R. § 
20.704(d) (2009).

The Veteran also attempted to change his power of attorney at 
the time he submitted the April 2006 substantive appeal.  The  
Veteran was advised by way of a letter dated May 2006 of the 
need to execute a new VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) to make 
this change, but did not do so.  Accordingly, the Veteran's 
currently appointed representative, as reflected by the most 
recently executed VA Form 21-22 in October 2004, is 
identified above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.






REMAND

I.  Asthma and Chronic Sinusitis

The Veteran in this case contends that his currently 
diagnosed asthma and chronic sinusitis are related to his 
period of active service, and in particular, to the 
environmental conditions to which he was exposed while 
stationed in Egypt in support of Operation Nimbus Moon/Star 
from March to June 1974 with the Naval Reserves.  It is noted 
that the Veteran in this case has professional training and 
expertise as an orthopedic surgeon.

Preliminarily, it appears that the Veteran's service 
treatment records (STRs) from his first period of active 
service in the Naval Reserves are incomplete, particularly 
where, as here, the Veteran's entrance examination is not of 
record.  Accordingly, the RO should contact the appropriate 
service department and/or Federal agency and obtain a 
complete copy of the Veteran's STRs for this period of 
service.  Similarly, the RO should also obtain a complete 
copy of the Veteran's service personnel records (SPRs) for 
this period of service.  The Veteran should also be advised 
that to date, there is no evidence of record to show that he 
was stationed in Egypt.  In fact, the Veteran's DD Form 214 
from this period of service showed no evidence of foreign 
service.    

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 § C.F.R. § 3.159 (2009).  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  To date, the Veteran has not been afforded VA 
examinations to determine the etiology of the currently 
diagnosed asthma and chronic sinusitis and their relationship 
to service, if any.  Thus, the Veteran should be afforded 
these examinations.

II.  Hearing Loss

The Veteran also contends that he has hearing loss related 
to his service in the Air Force Reserves.  In this regard, 
the Veteran attributes his hearing loss to his in-service 
duties as a flight surgeon from 1994-1996 while stationed at 
Patrick Air Force Base with the "922nd ASTS."  See May 2005 
Notice of Disagreement.  As noted above, the Veteran in this 
case had service in the Air Force Reserves from October 1989 
to October 2003.  It is, however, unclear from the evidence 
of record whether this period of service involved active 
duty, active duty training (ACDUTRA), or inactive duty 
training (INACDUTRA).  Thus, the RO should attempt to 
determine whether the Veteran was on active duty, ACDUTRA, 
or INACDUTRA at the time the claimed hearing loss occurred.

Additionally, it appears that the Veteran's STRs from his 
period of service in the Air Force Reserves are incomplete, 
particularly where, as here, the Veteran's discharge 
examination is not of record.  Accordingly, the RO should 
contact the appropriate service department and/or Federal 
agency and obtain a complete copy of the Veteran's STRs for 
this period of service.  Similarly, the RO should also 
obtain a complete copy of the Veteran's SPRs for this period 
of service.

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § 
C.F.R. § 3.159.  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  See Green, 
1 Vet. App. at 124.  In this case, the Veteran should be 
afforded a VA examination if and only if it is determined 
that the Veteran was exposed to acoustic trauma as a result 
of an incident that occurred while he served on active duty, 
ACDUTRA, or INACDUTRA.  

The Veteran should also be contacted and asked to identify 
all VA and non-VA sources of treatment for his asthma, 
chronic sinusitis, and claimed hearing loss disability.  The 
Veteran should provide, or authorize VA to obtain, any and 
all private treatment records identified as pertinent to the 
current claims.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
request that he identify all VA and 
non-VA sources of treatment for his 
asthma, chronic sinusitis, and claimed 
hearing loss disability.  In 
particular, the Veteran should provide, 
or authorize VA to obtain, any and all 
private treatment records identified as 
pertinent to the current claims.  The 
Veteran should also be advised that to 
date, there is no evidence of record to 
show that he was stationed in Egypt 
during his period of Naval Reserve 
service.
2.	
2.  After Step One is completed, the RO 
should contact all appropriate service 
departments, and/or Federal agencies and 
request complete copies of the Veteran's 
service personnel records and service 
treatment records from his periods of 
service in the Naval Reserves and Air 
Force Reserves.  In particular, the RO 
should attempt to verify the Veteran's 
claimed dates of service in Egypt.  The RO 
should also attempt to determine whether 
the Veteran was on active duty, active 
duty training (ACDUTRA), or inactive duty 
training (INACDUTRA) in the Air Force 
Reserves at the time the claimed hearing 
loss disability occurred (i.e., 1994-
1996).  All efforts to obtain these 
records should be fully documented, and if 
no such records exist, evidence to this 
effect should be included in the claims 
file.

3.  Upon receipt of the requested records 
(or upon notification that no such records 
exist), and if and only if it is 
determined that the Veteran was exposed to 
acoustic trauma while on active duty, 
ACDUTRA, or INACDUTRA, the RO should make 
arrangements with the appropriate VA 
medical facility for the Veteran to 
undergo a VA audiological examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

Specifically, the examiner is asked to 
express an opinion as to whether the 
Veteran's claimed hearing loss disability 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's exposure to excessive noise 
during military service or to any other 
incident of service, including but not 
limited to his duties as a flight surgeon.  
The examiner should consider any reports 
of continuity of hearing problems since 
service made by the Veteran, if any, in 
offering the opinion.  The examiner must 
provide a complete rationale for any 
stated opinion.

4.  The RO should also schedule the 
Veteran for a VA examination to determine 
the etiology of the currently diagnosed 
asthma and chronic sinusitis.  The claims 
folder and a copy of this remand must be 
made available to the examiner(s).  The 
examiner(s) should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the 
examiner(s) should be conducted at this 
time, and included in the examination 
report.

The examiner(s) are asked to express an 
opinion as to whether the Veteran's 
currently diagnosed asthma, chronic 
sinusitis, and/or any other respiratory 
disorder identified at the time of the 
examination, are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's period of active 
military service, and in particular, to 
his claimed service in Egypt.  The 
examiner(s) should consider any reports of 
continuity of respiratory symptoms since 
service and acknowledge such statements 
made by the Veteran, if any, in offering 
the opinion.  The examiner(s) must provide 
a complete rationale for any stated 
opinion.

5.  Thereafter, the RO should ensure that 
the development above has been completed 
in accordance with the remand instructions 
and then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


